FORM OF TRANSITION SERVICES AGREEMENT This Transition Services Agreement (this “Services Agreement”) is entered into and effective as of the day of , 2010 (the “Effective Date”), by and between Vishay Intertechnology, Inc., a corporation organized under the laws of the State of Delaware (“Provider”), and Vishay Precision Group, Inc., a corporation organized under the laws of the State of Delaware (“Recipient”). Provider and Recipient each may be referred to herein as a “Party” and collectively, as the “Parties.” WHEREAS, the Board of Directors of Provider has determined that it is appropriate and desirable to separate Recipient and Provider into two publicly-traded companies by separating Provider from Recipient and transferring to Recipient Provider’s measurement group and foil business (the “MGF Business”) (such separation, the “Separation”); WHEREAS, Provider and Recipient have entered into that certain Master Separation and Distribution Agreement, dated as of the date hereof (the “Master Separation Agreement”), in order to carry out, effect and consummate the Separation; and WHEREAS, to facilitate the Separation, Provider and Recipient deem it to be appropriate and in the best interests of Provider and Recipient that Provider provide certain services to Recipient pursuant to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements, representations and warranties contained herein, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Parties hereby agree as follows: Article 1Services 1.1 General. In accordance with the provisions hereof, Provider, through its Subsidiaries (as defined below) and their respective employees, agents or contractors, shall provide to Recipient and its Subsidiaries, and Recipient shall purchase from Provider, the services described in Schedule A (each a “Service” and collectively, the “Services”). In addition to a description of each Service, Schedule A shall set forth, where relevant, the maximum level or amount of each Service, applicable performance times and the pricing parameters for each Service. Schedule A may be amended from time to time by written agreement of the Parties. For purposes of this Services Agreement, “Subsidiary” of any Party means a corporation or other organization whether incorporated or unincorporated of which at least a majority of the securities or interests having by the terms thereof ordinary voting power to elect at least a majority of the board of directors or others performing similar functions with respect to such corporation or other organization is directly or indirectly owned or controlled by such Party or by any one or more of its Subsidiaries, or by such Party and one or more of its Subsidiaries; provided, however, that no person that is not directly or indirectly wholly-owned by the Party shall be a Subsidiary of such Party unless such Party controls, or has the right, power or ability to control, that person. 1.2 Quality of Services. Subject to Section 1.3, Provider shall perform each of the Services (i) in a workmanlike and professional manner, (ii) with the same degree of care as it exercises in performing its own functions of a like or similar nature, (iii) utilizing individuals of suitable experience, training and skill, and (iv) in a timely manner in accordance with the provisions of this Services Agreement. 1.3 Forecasts. Recipient shall provide Provider with a monthly forecast of its requested level of Services not less than fifteen (15) days prior to the beginning of each calendar month, unless no change in the existing service levels are forecast for such calendar month. The Service levels, if any, initially requested by Recipient (the “Initial Service Levels”) shall be as set forth on Schedule A. Service levels may be decreased from the Initial Service Levels upon Recipient’s delivery to Provider of written notice of such decrease specified in reasonable detail at least sixty (60) days in advance of the month to which the decrease forecast relates. Any increase in the scope of Services, including the addition of any new Services, shall be negotiated in good faith by the Parties; provided that Provider shall not be required to perform additional or enhanced services, except to the extent that it has available resources and receives compensation acceptable in its reasonable discretion. To the extent any Services are mischaracterized in Schedule A, Provider and Recipient shall negotiate in good faith to amend Schedule A as appropriate. 1.4 Third Party Services. Each Party acknowledges and agrees that certain of the Services to be provided under this Services Agreement may have been, and may continue to be, provided to Recipient, by third parties designated by Provider. To the extent so provided, Provider shall use commercially reasonable efforts to (i) cause such third parties to provide such Services in accordance with the provisions of this Services Agreement and/or (ii) enable Recipient and its Subsidiaries to avail itself of such Services; provided, however, that if any such third party is unable or unwilling to provide any such Services, Provider shall use its commercially reasonable efforts to determine the manner in which such Services can best be provided, and, if there is any change to the level or cost of Services provided as a result, Provider and Recipient shall negotiate in good faith to amend Schedule A as appropriate. 1.5 Responsible Personnel. Each Party shall (i) from time to time designate a senior level manager who shall have overall responsibility for the administration and operation of this Services Agreement (each, a “Party Representative”) and (ii) upon reasonable request of the other Party, provide such other Party with a list of key management personnel who may be contacted by such other Party with respect to each Service. 1.6 Consultation. At either Party’s reasonable request, the Parties shall meet and discuss the nature, quality and level of Services covered by this Services Agreement and any modifications a Party may wish to make to the Services and other matters specified in Schedule A. 1.7 Recovery Procedures. Provider shall maintain, consistent with past practices applicable to the MGF Business immediately prior to the Separation, operational recovery procedures to insure the availability of systems and the integrity of data relating to the Services at all times. In the event of the unavailability of any such system or the loss or destruction of any such data, Provider shall use its commercially reasonable efforts, consistent with past practices applicable to the MGF Business immediately prior to the Separation, to restore such systems and recover or replace such data as quickly and completely as is practicable. 2 1.8 Monitoring and Reports; Books and Records; Audit Right. (a) Provider shall maintain books and records in reasonable and customary detail pertaining to the provision of Services pursuant to this Services Agreement. Provider shall make such books and records available for inspection by Recipient or its authorized representatives during normal business hours, upon reasonable notice to Provider, and shall retain such books and records for periods consistent with the retention policies applicable to the MGF Business immediately prior to the Separation. (b) Upon thirty (30) days’ advance notice to Provider, Recipient may audit (or cause an independent third party auditor to audit), during regular business hours and in a manner that complies with the building and security requirements of Provider, the books, records and facilities of Provider pertaining to the provision of Services pursuant to this Services Agreement to the extent necessary to determine Provider’s compliance with this Services Agreement. For any given Service, Recipient shall have the right to audit such books, records and facilities of Provider once for each twelve month period during which payment obligations are due. Any audit under this Section 1.8(b) shall not interfere unreasonably with the operations of Provider. Recipient shall pay the costs of conducting such audit, unless the results of an audit reasonably indicate an overpayment by Recipient of ten percent (10%) or more (such percentage to be determined by reference to the Services which are subject to the specific audit), in which case, Provider shall pay the reasonable out-of-pocket costs of Recipient. (c) Provider shall provide Recipient, at no cost to Recipient, with customary reports concerning the performance of the Services and as Recipient otherwise reasonably requests from time to time. Article 2Compensation; Billing 2.1 Service Fees. In consideration of providing the Services, Provider will charge Recipient the monthly fees or time and materials fees indicated for each Service listed on Schedule A (each, a “Service Fee” and collectively, the “Service Fees”). In the event that for any month there shall be an increase or decrease of the level of any Service by 5% or more compared to the Initial Service Levels for any Service described on Schedule A for which there is a monthly fee, if any, the Service Fee for such Service shall be adjusted proportionately. 2.2 Expenses. Provider shall also be entitled to charge Recipient for its reasonable documented, out-of-pocket costs and expenses incurred by Provider in providing the Services, as more particularly provided on Schedule A (“Expenses”). 2.3 Invoices. Not later than 30 days after the end of each calendar month, Provider shall send Recipient an invoice that includes in reasonable detail the Service Fees and Expenses due for Services provided to Recipient for such month. Payments of invoices shall be made by wire transfer of immediately available United States funds to one or more accounts specified in writing by Provider. Payment shall be made within 30 days after the date of receipt of Provider’s invoice. All amounts payable to Provider hereunder shall be paid without setoff, deduction, abatement or counterclaim. 3 2.4 Payment Delay. If Recipient fails to make any payment of a material invoice within 60 days from the date such payment was due, Provider shall have the right, at its sole option, upon 10 business days’ written notice (a “Suspension Notice”), to suspend performance of the Services until payment has been received. 2.5 Finance Charges. With respect to the unpaid amount of any invoice not paid in full within 30 days of receipt, a finance charge of 1% per month, payable from the date of the invoice to the date payment is received, shall be due and payable to Provider. In addition, Recipient shall indemnify Provider for its costs, including reasonable attorneys’ fees and disbursements, incurred to collect any unpaid amount. Recipient shall not be liable for the payment of any finance charges pursuant to this Section 2.5, and Provider shall not be authorized to suspend performance pursuant to Section 2.4, to the extent, but only to the extent, that Recipient in good faith is in the process of disputing the fees or expenses to which such finance charges or performance relates in accordance with Section 13.2. Article 3Cooperation and Consents 3.1 General. Each Party shall reasonably cooperate with and provide assistance to the other Party in carrying out the provisions of this Services Agreement. Such cooperation shall include, but not be limited to, exchanging information, providing electronic systems used in connection with the Services, making adjustments and obtaining all consents, licenses, sublicenses or approvals necessary to permit each party to perform its obligations hereunder. 3.2 Transition. At the request of Recipient in contemplation of the termination of any Services hereunder, in whole or in part, Provider shall cooperate with Recipient, at Recipient’s expense, in transitioning such Services to Recipient or any third-party service provider designated by Recipient. 3.3 Consents. Provider will obtain any third-party consents necessary to enable it to provide the Services(the “Consents”), provided that Provider shall not be required to pay any consideration or incur any liability therefor. If any such consent is not obtained, the parties will reasonably cooperate with one another to achieve a reasonable alternative arrangement with respect thereto. Article 4Confidentiality 4.1 Generally. In the course of the performance of the Services, each Party may become aware of confidential and proprietary information of the other Party (“Confidential Information”). All Confidential Information disclosed by a Party during the term of this Services Agreement shall remain the property of the disclosing Party and shall be used by the receiving Party only in accordance with the provisions of this Services Agreement. 4.2 Identification; Term. (a) Except in the case of (x) information that is subject to the confidentiality provisions of Section 4.5 of the Master Separation Agreement or (y) information exchanged in furtherance of the performance of the Services hereunder that is of a type that is generally regarded by the Parties to be confidential information (such as pricing, customer and production information), to which this subsection (a) shall not apply, if disclosed in written form, Confidential Information shall be identified as Confidential Information by an appropriate legend. For a period of 5 years from the date of first receipt thereof, the receiving Party shall (i) treat all such information in the same manner as it treats its own confidential information, in any event exercising reasonable precautions to prevent the disclosure of such information to others; (ii) use such information only for the purposes set forth herein; and (iii) disclose such information only to its employees who have a need to know such information in the performance of their duties hereunder. 4 4.3 Exceptions. The obligations of confidential treatment under this Article 4 shall not apply to any Confidential Information which (i) is or becomes publicly known through no wrongful act, fault or negligence of the receiving Party; (ii) was known by the receiving Party prior to disclosure or is developed by the receiving Party independently of such disclosure; (iii) was disclosed to the receiving Party by a third party who was not under any obligation of confidentiality; (iv) is approved for release by written authorization of the disclosing Party; or (v) is disclosed pursuant to a requirement of law or by court order, provided that the receiving Party has provided the disclosing Party with reasonable opportunity to prevent or limit such legally required disclosure. 4.4 Injunctive Relief. Each Party acknowledges and agrees that it would be difficult to measure the damages that might result from any actual or threatened breach of this Article 4 and that such actual or threatened breach by it may result in immediate, irreparable and continuing injury to the other Party and that a remedy at law for any such actual or threatened breach may be inadequate. Accordingly, the Parties agree that the non-breaching Party, in its sole discretion and in addition to any other remedies it may have at law or in equity, shall be entitled to seek temporary, preliminary and permanent injunctive relief or other equitable relief, issued by a court of competent jurisdiction, in case of any such actual or threatened breach (without the necessity of actual injury being proved and with the necessity of posting bond). Article 5Intellectual Property 5.1 Recipient Intellectual Property. Except as otherwise agreed by the Parties, all data, software, or other property or assets owned or created by Recipient shall remain the sole and exclusive property and responsibility of Recipient. Provider shall not acquire any rights in any such data, software or other property or assets pursuant to this Services Agreement. 5.2 Provider Intellectual Property. Except as otherwise agreed by the Parties, all data, software or other property or assets which are owned by Provider, including without limitation derivative works thereof and new data or software created by Provider at Provider’s expense pursuant to the provision of Services and all intellectual property rights therein (the “Provider Property”), shall be the sole and exclusive property and responsibility of Provider. Recipient shall not acquire any rights in any Provider Property pursuant to this Services Agreement. 5 Article 6Remedies and Limitation of Liability 6.1 In the event that any Service performed by Provider hereunder is not performed in accordance with the provisions of Article 1, Recipient’s sole remedy shall be, at the election of Recipient either (i) to require Provider to re-perform such Service in accordance with Article 1 without obligation on the part of Recipient to make payment for such performance, (ii) to provide Recipient with a credit in an equivalent amount towards the future purchase of Services, as contemplated by this Services Agreement, or (iii) to require Provider to pay the cost of replacing such Services with a third-party provider, and Provider shall not be liable for any other loss or damage on account of the performance of any Service. 6.2 IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, COLLATERAL, INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS OR FAILURE TO REALIZE EXPECTED SAVINGS OR OTHER COMMERCIAL OR ECONOMIC LOSS OF ANY KIND, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS SERVICES AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATIONS FOR LIABILITIES WITH RESPECT TO THIRD PARTY CLAIMS, AS SET FORTH IN ARTICLE 7. 6.3 In no event, whether as a result of breach of contract, indemnity, warranty, tort (including negligence), strict liability, or otherwise, shall either Party’s liability to the other Party for any loss or damage arising out of, or resulting from, this Services Agreement or the furnishing of Services hereunder, in any month exceed three times the monthly price of the specific Service which gives rise to the claim for such month. Article 7Indemnification 7.1 General. Each Party shall indemnify and hold harmless the other Party from all claims, liabilities, damages and expenses payable to third parties arising out of or relating to (i) a breach of this Services Agreement, (ii) gross negligence, or willful misconduct, or (iii) infringement of third party intellectual property in the performance of any Service, in each case, by the indemnifying Party, except to the extent, but only to the extent, that any such claims, liabilities, damages or expenses are the result of a breach of this Services Agreement, gross negligence or willful misconduct, or infringement of third party intellectual property, on the part of the indemnified Party. 7.2 Special Recipient Indemnity. Notwithstanding anything to the contrary herein, Recipient shall indemnify and hold Provider harmless from and against (i) any tax, penalty, interest, addition to tax, tax surcharge, or other charge payable by Provider as a result of any sales, use or excise taxes levied or based on amounts payable pursuant to this Services Agreement, including privilege or excise taxes based on gross revenues under this Services Agreement or taxes on the Services rendered to Recipient, provided that Recipient shall not be responsible for any taxes levied measured by or based upon the net income of Provider; (ii) claims, liabilities, damages and expenses arising out of or relating to (a) the content of or defects in any inventory, material or other property of the Recipient, or (b) the performance of Services for or on behalf of Recipient hereunder, but only to the extent such Services have been performed in compliance with this Services Agreement or otherwise pursuant to the specific written instructions of Recipient. 6 7.3 Indemnification Procedures. Indemnification of Third Party Claims (as that term is defined in the Master Separation Agreement) shall be governed by the definitions and procedures set forth in Section 5.6 of the Master Separation Agreement. Indemnification for direct claims shall be governed by the procedures set forth in Section 5.7 of the Master Separation Agreement. Payment shall be made in accordance with the provision of Section 5.8 of the Master Separation Agreement. For the avoidance of doubt, the provisions of Section 5.5 of the Master Separation Agreement shall not be applicable to claims under this Article 7. Article 8Excusable Delays Neither Party shall be held liable for any delay or failure in performance of any part of this Services Agreement by reason of any cause beyond its reasonable control, including, but not limited to, acts of God, acts of civil or military authority, government regulations, embargoes, epidemics, war, terrorist acts, riots, fires, explosions, earthquakes, nuclear accidents, floods, strikes, power blackouts affecting facilities, inability to secure products or services of other persons or transportation facilities, or acts or omissions of transportation common carriers, provided that the Party so affected shall use reasonable commercial efforts to remove such causes of non-performance. Upon the occurrence of any event of force majeure, the Party whose performance is prevented shall promptly give written notice to the other Party and the Parties shall promptly confer in good faith to agree upon reasonable action to minimize the impact of such event on the Parties. Article 9Independent Contractor 9.1 Relationship. In its performance of Services hereunder, Provider is an independent contractor to Recipient and nothing in this Services Agreement shall be deemed to make a Party a partner, principal, joint venturer, or fiduciary of the other Party. Neither Provider nor any persons performing any Service on Provider’s behalf shall be deemed to be employees, agents or legal representatives of Recipient. Nothing in this Services Agreement shall confer authority upon any Party to enter into any commitment or agreement binding upon the other Party. 9.2 No Assumption of Obligations. Nothing in this Services Agreement shall be construed as an assumption by Provider of any financial obligation of Recipient. 9.3 Compensation of Employees. Provider shall be responsible for payment of compensation to its employees and shall be responsible for payment of all federal, state and local taxes or contributions imposed or required under unemployment insurance, social security and income tax laws with respect to such persons. 7 Article 10Compliance With Laws In the performance of its duties and obligations under this Services Agreement, each Party shall comply with all applicable laws. The Parties shall cooperate fully in obtaining and maintaining in effect all permits and licenses that may be required for the performance of the Services. Article 11Term and Termination 11.1 Term. The term of this Services Agreement shall commence on the Effective Date and end on the eighteen (18) month anniversary of the Distribution Date (as defined in the Master Separation Agreement), unless terminated earlier in whole or in part as provided in Section 11.3. 11.2 [Intentionally omitted.] 11.3 Termination of this Services Agreement. This Services Agreement may be terminated: (a) By written agreement of the Parties; (b) By Provider in the event an unpaid invoice resulting in delivery to Recipient of a Suspension Notice under Section 2.4 is not satisfied within sixty (60) days of the date of delivery of such notice; (c) By either Party upon a material breach (other than non-payment of Services Fees or Expenses) by the other that is not cured within thirty (30) days after written notice of such breach from the non-breaching Party, except that where such breach is not capable of being cured within 30 days, the breaching Party shall be accorded thirty (30) additional days to cure such breach if it demonstrates that it is capable of curing such breach within such additional period; (d) Upon thirty (30) days’ advance written notice by either Party to the other where one Party: (i) commences a voluntary case or other proceeding seeking liquidation, reorganization, or similar relief or seeks the appointment of a trustee, receiver, liquidator or other similar official of it or the taking of possession by any such official in any involuntary case or other proceeding commenced against it, or makes a general assignment for the benefit of creditors, or fails generally to pay its debts as they become due; or (ii) has an involuntary case or other proceeding commenced against it seeking liquidation, reorganization or other relief with respect to it or substantially all of its debts or seeks the appointment of a trustee, receiver, liquidator, custodian or other similar official for such Party or any substantial part of its property, and such involuntary case or other proceeding remains undismissed for a period of sixty (60) days; or 8 (e) By Recipient upon not less than sixty (60) days’ advance written notice, with respect to all or any part of any Service provided pursuant to this Services Agreement; provided that neither this Services Agreement nor any Service to performed by Provider hereunder may be terminated earlier than ninety (90) days after the Distribution Date; and provided further that to the extent there are any break-up costs (including commitments made to or in respect of personnel or third parties due to the requirement to provide the Services and prepaid expenses related to the Services, or costs related to terminating such commitments) incurred by Provider as a result of such termination, Recipient shall be solely responsible for such costs. This Section 11.3(e) shall not limit the application of Section 1.3. 11.4 Effect. In the event of termination of this Services Agreement in its entirety pursuant to this Article 11 or upon the expiration of the term (as the same may be extended pursuant to Section 11.2), this Services Agreement shall cease to have further force or effect and neither Party shall have any liability to the other Party with respect to this Services Agreement, provided that: (a) Termination or expiration of this Services Agreement for any reason shall not release a Party from any liability or obligation which already has accrued as of the effective date of such termination or expiration, and shall not constitute a waiver or release of, or otherwise be deemed to adversely affect, any rights, remedies or claims, which a Party may have hereunder at law, equity or otherwise or which may arise out of or in connection with such termination or expiration. (b) As promptly as practicable following termination of this Services Agreement in its entirety or with respect to any Service to the extent applicable, and the payment by Recipient of all amounts owing hereunder, Provider shall return all reasonably available material, inventory and other property of Recipient held by Provider and shall deliver copies of all of Recipient’s records maintained by Provider with regard to the Services in Provider’s standard format and media. Provider shall deliver such property and records to such location or locations as reasonably requested by Recipient. Provider shall be responsible for the packing and preparation for shipping of all such material, inventory and other property. Arrangements for shipping, including the cost of freight and insurance, and the reasonable cost of packing incurred by Provider shall be the responsibility of and shall be paid by Recipient. (c) Articles 4, 5, 6, 7, 10, 12, 13 and 14 and this Section 11.4 shall survive any termination or expiration of this Services Agreement and remain in full force and effect. Article 12Notices All notices, demands and other communications required to be given to a Party hereunder shall be in writing and shall be deemed to have been duly given if personally delivered, sent by a nationally recognized overnight courier, transmitted by facsimile, or mailed by registered or certified mail (postage prepaid, return receipt requested) to such Party at the relevant street address, facsimile number or e-mail address set forth below (or at such other street address, facsimile number or e-mail address as such Party may designate from time to time by written notice in accordance with this provision): 9 If to Provider, to: Vishay Intertechnology, Inc.63 Lancaster AvenueMalvern, PA 19355-2120Attention: Dr. Lior E. Yahalomi, Chief Financial OfficerTelephone: 610-644-1300Facsimile: 610-889-2161 with a copy to: Kramer Levin Naftalis & Frankel LLP1177 Avenue of the AmericasNew York, NY 10036Attention: Abbe L. Dienstag, Esq.Telephone: 212-715-9100Facsimile: 212-715-8000 If to Recipient, to: Vishay Precision Group, Inc.3 Great Valley ParkwayMalvern, PA 19355-1307Attention: William M. Clancy, Chief Financial OfficerTelephone: (484)-321-5300Facsimile: (484)-321-5300 with a copy to: Pepper Hamilton LLP3000 Two Logan SquareEighteenth and Arch
